Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 6-9, drawn to an isolated peptide consisting of the amino acid sequence of SEQ ID NO:1 for use in therapeutic treatment of a neurodegenerative and/or inflammation disease.
Group II, claim(s) 3-5, drawn to an expression vector comprising a nucleic acid sequence encoding the peptide of claim 1 and a host cell comprising the expression vector.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a peptide comprising the amino acid sequence of SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fotin-Mleczek  et al. (WO2017191274, published Nov 9, 2017, priority May 4, 2016; was also published as US20190241633 and issued as US Patent No. 11078247). Fotin-Mleczek disclosed a peptide consisting the amino acid sequence of SEQ ID NO: 7460, which is 100% identical to instant SEQ ID NO:1 (see sequence alignment below), which meets the limitation of claim 1. While the claim recites an intended use in therapeutic treatment, the recitation of the intended use does not result in a structural difference between the claimed peptide and the peptide disclosed by Fotin-Mleczek.  If the claimed peptide can be used for therapeutic treatment of a neurodegenerative disease and/or an inflammatory disease, the same peptide disclosed by Fotin-Mleczek can also perform the intended use, then it meets the claim. Therefore, claim 1 is anticipated by Fotin-Mleczek (WO2017191274 or US11078247 or US20190241633). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.

SEQ ID NO:1
BFB30876
ID   BFB30876 standard; protein; 296 AA.
XX
AC   BFB30876;
XX
DT   05-APR-2018  (first entry)
XX
DE   Human therapeutic protein NGF SEQ ID:7460.
XX
KW   gene therapy; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017191274-A2.
XX
CC PD   09-NOV-2017.
XX
CC PF   04-MAY-2017; 2017WO-EP060692.
XX
PR   04-MAY-2016; 2016WO-EP060111.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-765684/79.
DR   N-PSDB; BFB43933.
DR   REFSEQ; XP_011539820.
XX
CC PT   New RNA comprises coding sequence, useful for preparing composition used 
CC PT   as medicament used in gene therapy in disease, disorder or condition, 
CC PT   e.g. metabolic or endocrine disorders, cancer, infectious diseases or 
CC PT   immunodeficiencies.
XX
CC PS   Claim 4; SEQ ID NO 7460; 699pp; English.
XX
CC   The present invention relates to novel RNA encoding therapeutic proteins.
CC   The RNA can be used for preparing a pharmaceutical composition for use in
CC   gene therapy for the treatment and prophylaxis of inherited or acquired 
CC   diseases, disorders or conditions, e.g. metabolic or endocrine disorders,
CC   cancer, infectious diseases or immunodeficiencies. The novel RNAs of the 
CC   invention correspond to SEQ ID NO:13058-78342 (BFB36474-BFC01759) or 
CC   their fragments or variants. The therapeutic proteins encoded by the RNAs
CC   correspond to SEQ ID NO:1-13057 (BFB23417-BFB36473). Also described: (1) 
CC   a composition comprising the RNA and a pharmaceutical carrier; (2) a kit,
CC   preferably a kit of parts, comprising the RNA or the composition, and 

CC   instructions with information on the administration and dosage of the RNA
CC   or the composition; (3) a method for increasing expression of an encoded 
CC   peptide or protein comprising: (a) providing the RNA or the composition, 
CC   (b) applying or administering the RNA or the composition to a cell-free 
CC   expression system, a cell, a tissue or an organism; and (4) a method of 
CC   treating or preventing a disorder, comprising administering to a subject,
CC   an amount of the RNA or the composition, or the kit.
XX
SQ   Sequence 296 AA;

  Query Match             100.0%;  Score 1564;  DB 25;  Length 296;
  Best Local Similarity   100.0%;  
  Matches  296;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASSNGHFNEVLASGRAVQGAGWHAGPKLSSASGPNNSFTKGAAFYPGHTEVHSVMSMLF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASSNGHFNEVLASGRAVQGAGWHAGPKLSSASGPNNSFTKGAAFYPGHTEVHSVMSMLF 60

Qy         61 YTLITAFLIGIQAEPHSESNVPAGHTIPQAHWTKLQHSLDTALRRARSAPAAAIA ARVAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTLITAFLIGIQAEPHSESNVPAGHTIPQAHWTKLQHSLDTALRRARSAPAAAIA ARVAG 120

Qy        121 QTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSKRSSSH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSKRSSSH 180

Qy        181 PIFHRGEFSVCDSVSVWVGDKTTATDIKGKEVMVLGEVNINNSVFKQYFFETKCRDPNPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PIFHRGEFSVCDSVSVWVGDKTTATDIKGKEVMVLGEVNINNSVFKQYFFETKCRDPNPV 240

Qy        241 DSGCRGIDSKHWNSYCTTTHTFVKALTMDGKQAAWRFIRIDTACVCVLSRKAVRRA 296
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DSGCRGIDSKHWNSYCTTTHTFVKALTMDGKQAAWRFIRIDTACVCVLSRKAVRRA 296


Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. nucleic acid sequence: SEQ ID NO:2 or SEQ ID NO:3 recited in claim 4
B. disease: 
	A) neurodegenerative disease: A)-1 ischemic or hemorrhagic stroke, A)-2 traumatic brain injury, A)-3 intracranial hypertension/cerebral edema, A)-4 perinatal, pediatric or adult hypoxia/ischemia, A)-5 hypoxia/ischemia caused by cardiac arrest, drowning or hypothermia, A)-6 Alzheimer's disease, A)-7 Parkinson's disease, A)-8 Huntington's disease, A)-9 amyotrophic lateral sclerosis (ALS), A)-10 progressive supranuclear palsy, A)-11 frontotemporal dementia, A)-12 Lewy body dementia, A)-13 
	B) inflammatory disease: B)-1 rheumatoid arthritis/juvenile arthritis, B)-2 systemic lupus erythematosus, B)-3 chronic inflammatory bowel disease, B)-4 vasculitis, and B)-5 chronic inflammatory skin disease
recited in claims 1 and 5-8.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If Group I or II is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of SEQ ID NO:  and disease set forth above and as recited in claims 1 and 4-8 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Claims 1, 3, 5 and 8.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because they are different sequences and different diseases. For nucleic acid sequence, each specific species differs with respect to its composition and structures. The cell contents and biological characteristics in different cells are different from each other. Consequently the responses to different biomolecules are also different in different cells. For diseases, the etiology and potential molecular mechanisms underlying these pathological conditions are different. The pathology and etiology of the recited diseases are different from each other. The patient populations in each disease are also different.  The health status, the medication, the diagnosis, and the physiological condition are very different from each other. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
November 1, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649